Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the communication received on 12/18/2020.  
Claims 1-20 have been examined in this application.  In addition, claims 1-20 are currently pending. 
This communication is the first action on the merits.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a plant grower in claims 1-4, 9, 13, 14, and 15, and a business platform in claims 1-15, 18, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 6, 10, 11, 12, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention, include; Claim 1 “determine recommended selling prices of the agricultural products based on state information of the agricultural products”, Claim 5 “evaluate states of the agricultural products based on the images of the agricultural products received from the plant grower”, Claim 6 “evaluate states of the agricultural products based on the images of the agricultural products received from the plant grower”, Claim 10 “and 31Attorney Docket No.: 2832-1072PUS1 predict growth states of the agricultural products based on the images of the agricultural products received from the plant grower”, Claim 11 “predict harvest timing of the agricultural products based on the predicted growth states”, Claim 12 “predict a maximum amount of production of the agricultural products and a minimum amount of production of the agricultural products based on the predicted growth states”, Claim 19 “evaluate states of the agricultural products based on the captured images”.  Neither the above mentioned claims or the specifications specifically describes how recommended selling prices are determined based on state information, how the states of agricultural products are evaluated based on images of the agricultural products, how growth states of the agricultural products are predicted based on images of the agricultural products, how harvesting timing is predicted based on predicted growth states, and how a maximum and minimum amount of production of agricultural products is predicted based on predicted growth states.  It is unclear what method the business platform uses in order to determine how the agriculture products are evaluated or how the agricultural products growth states are predicted.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 6, 10, 11, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following limitations render the claims indefinite.  Claim 1 “determine recommended selling prices of the agricultural products based on state information of the agricultural products”, Claim 5 “evaluate states of the agricultural products based on the images of the agricultural products received from the plant grower”, Claim 6 “evaluate states of the agricultural products based on the images of the agricultural products received from the plant grower”, Claim 10 “and 31Attorney Docket No.: 2832-1072PUS1 predict growth states of the agricultural products based on the images of the agricultural products received from the plant grower”, Claim 11 “predict harvest timing of the agricultural products based on the predicted growth states”, Claim 12 “predict a maximum amount of production of the agricultural products and a minimum amount of production of the agricultural products based on the predicted growth states”, Claim 19 “evaluate states of the agricultural products based on the captured images”.  The specifications do not provide a standard method or description of how recommended selling prices are determined based on state information, how the states of agricultural products are evaluated based on images of the agricultural products, how growth states of the agricultural products are predicted based on images of the agricultural products, how harvesting timing is predicted based on predicted growth states, and how a maximum and minimum amount of production of agricultural products is predicted based on predicted growth states.  As a result, one of ordinary skill in the art would not be able to reasonably discern the metes and bounds of the claimed invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test, the claims are directed to statutory categories.  Specifically, claims 1-16 are directed to a machine. 
As per claim 1, claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: request…predetermined information related to the agricultural products… determine recommended selling prices of the agricultural products based on state information of the agricultural products and operation history information of the plant grower among the information received from the plant grower…, as drafted covers certain methods of organizing human activity. That is, determining a recommended selling price based on state information and operation history represents a commercial interaction such as marketing or sales activities or behaviors.  Therefore, the claim recites an abstract idea. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claim recites a judicial exception, it is then necessary to evaluate whether the claim recites additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of a plant grower configured to produce agricultural products; a business platform configured to receive information about the agricultural products and the plant grower from the plant grower; and a terminal connected to the business platform and including a display, the terminal being configured to…display, on the display, the predetermined information related to the agricultural products, … and wherein the terminal displays, on the display, the recommended selling prices of the agricultural products.  The additional elements of a business platform configured to receive information about the agricultural products and the plant grower from the plant grower, a terminal connected to the business platform and including a display, the terminal being configured to…display, on the display, the predetermined information related to the agricultural products… and wherein the terminal displays, on the display, the recommended selling prices of the agricultural products, as drafted amounts to generic computer components and adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  In addition, the additional element of a plant grower configured to produce agricultural products amounts to generally linking the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Therefore, the claim is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a business platform configured to receive information about the agricultural products and the plant grower from the plant grower; and a terminal connected to the business platform and including a display, the terminal being configured to…display, on the display, the predetermined information related to the agricultural products, … and wherein the terminal displays, on the display, the recommended selling prices of the agricultural products, as drafted represent generic computer components and adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  In addition, the additional element of a plant grower configured to produce agricultural products amounts to generally linking the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  The same reasoning applies here.  The claim is therefore not patent eligible. 
As per claim 2, claim 2 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: determine the recommended selling prices of the agricultural products based on production costs calculated from the operation history information of the plant grower or production costs input through a producer-side terminal of a producer who uses the plant grower, as drafted covers certain methods of organizing human activity. That is, determining a recommended selling price based on operation history or production costs amounts to  commercial interactions such as marketing or sales activities or behaviors.  Therefore the claim recites an abstract idea.   
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claim recites a judicial exception, it is then necessary to evaluate whether the claim recites additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional element of a business platform.  The additional element of a business platform amounts to a generic computer component and adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional element of a business platform amounts to a generic computer component and adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same reasoning applies here.  The claim is therefore not patent eligible.
As per claim 3, claim 3 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: calculate the production costs based on at least one of amounts of water, electricity, and supplies used by the plant grower, as drafted covers certain methods of organizing human activity.  That is, calculating a production cost represents a commercial activity such as marketing or sales activities or behaviors.  The claim therefore recites an abstract idea.  In addition, the additional element of a business platform amounts to a generic computer component and is recited at a high level of generality such it amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Therefore, the judicial exception is not integrated into a practical application and does not amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
 As per claim 4, claim 4 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: calculate personnel expenses based on manipulation history information of the plant grower and sensing data of the plant grower obtained during production, as drafted covers certain methods of organizing human activity.  That is, the process of calculating personnel expenses amounts to  commercial interactions such as marketing or sales activities or behaviors.  Therefore the claim recites an abstract idea.
With respect to steps 2A prong 2, and step 2B of the 2019 PEG, the additional element of  a business platform amounts to a generic computer component and is recited at a high level of generality such it amounts to adding the words adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Therefore, the judicial exception is not integrated into a practical application and does not amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 5, claim 5 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of:  receive the captured images of the agricultural products from the plant grower, evaluate states of the agricultural products based on the images of the agricultural products received from the plant grower, and determine the recommended selling prices based on a result of the evaluation and the production costs, as drafted covers mental processes.  That is the process of receiving images of agricultural products, evaluating the states of agricultural products based on images, and determining a recommending selling price based on the evaluation and production costs, are concepts which can be performed in the human mind or pen and paper.  The claim therefore recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claim recites a judicial exception, it is then necessary to evaluate whether the claim recites additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of a plant grower, a camera configured to capture images of the agricultural products, and a business platform.  The additional element of a plant grower amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  In addition, the additional elements of a camera configured to capture images of the agricultural products, and a business platform amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Therefore, the claim is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the claim contains the additional elements of a plant grower, a camera configured to capture images of the agricultural products, and a business platform.  As noted above, the additional element of a plant grower amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  In addition, the additional elements of a camera configured to capture images of the agricultural products, and a business platform amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same reasoning applies here.  The claim is therefore not patent eligible.
As per claim 6, claim 6 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of:  receive the captured images of the agricultural products from the plant grower, and evaluate states of the agricultural products based on the images of the agricultural products received from the plant grower, as drafted covers mental processes.  That is the process of receiving images of agricultural products, and evaluating the states of agricultural products based on images, are concepts which can be performed in the human mind or pen and paper.  The claim therefore recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claim recites a judicial exception, it is then necessary to evaluate whether the claim recites additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of a plant grower which includes a camera configured to capture images of the agricultural products, a business platform, and a terminal that displays, on the display, a result of the evaluation.  The additional element of a plant grower amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  In addition, the additional elements of a camera, a business platform, a terminal, and a display amount to generic computer components and adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the claim contains the additional elements of a plant grower which includes a camera configured to capture images of the agricultural products, a business platform, and a terminal that displays, on the display, a result of the evaluation.  As noted above, the additional element of a plant grower amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  In addition, the additional elements of a camera, a business platform, a terminal, and a display amount to generic computer components and adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same reasoning applies here.  The claim is not patent eligible.
As per claims 7 and 8, claims 7 and 8 contain the same abstract idea as claim 1, and in addition, contain no new additional elements that would either integrate the abstract idea into a judicial exception or amount to significantly more than the judicial exception.  The claims are therefore not patent eligible. 
As per claim 9, claim 9 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of:  the information provided…including a delivery path from a seller who uses the plant grower to a consumer who purchases the agricultural product, as drafted covers certain methods of organizing human activity.  That is providing information concerning a delivery path covers concepts that include commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The claim therefore recites an abstract idea.  In addition, the claim contains no new additional elements that would either integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.  
 As per claim 10, claim 10 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of:  receive the captured images of the agricultural products from the plant grower, and 31Attorney Docket No.: 2832-1072PUS1 predict growth states of the agricultural products based on the images of the agricultural products received from the plant grower, as drafted covers mental processes.  That is, receiving captured images and predicting growth states of agricultural products based on images of the agricultural products are concepts that can be performed in the human mind or with pen and paper.  Therefore, the claim recites an abstract idea.  With respect to steps 2A prong 2, and 2B of the 2019 PEG, the additional element of a plant grower amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h), while the additional element of a camera amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Therefore the judicial exception is not integrated into a practical application and does not amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.  
As per claims 11 and 12, claims 11 and 12 only further narrow the abstract idea of claim 10, and contain no new additional elements that would either integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  The claims are therefore not patent eligible.  
As per claim 13, claim 13 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: recommend a predetermined cultivar based on at least one of location information of the plant grower, operation history information of the plant grower, and demand information of agricultural products, as drafted covers certain methods of organizing human activity.  That is recommending a cultivar based on location information, operation history, and demand for an agricultural product amounts to commercial or legal interactions, including marketing or sales activities or behaviors; business relations).  The claim therefore recites an abstract idea.  In addition, per step 2A prong 2 of the 2019 PEG, the additional element of a business platform amounts to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same reasoning applies under Step 2B.  Therefore, the claim is not patent eligible.
As per claim 14, claim 14 contains the same abstract idea as claim 13, and contains no new additional elements that would either integrate the judicial exception into a practical application or amount to significantly more than the abstract idea.   The claim is therefore not patent eligible.
As per claim 15, claim 15 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of:  upon receiving a final input of the recommended selling prices through a producer-side terminal of a producer who uses the plant grower, register prices corresponding to the final input as selling prices of the agricultural products, as drafted covers certain methods of organizing human activity. That is, the concept of registering a price as a selling price, represents a concept such as a commercial interaction (including marketing or sales activities or behaviors, or business relations).  The claim therefore recites an abstract idea.  In addition, per step 2A prong 2 of the 2019 PEG, the additional element of a business platform amounts to a generic computer component and adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The same reasoning applies under step 2B of the 2019 PEG.  The claim is therefore not patent eligible.
As per claim 16, claim 16 contains the same abstract idea as claim 15, and contains no new additional elements that would either integrate the judicial exception into a practical application or amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over DeJarnette et al. (US 20200037522 A1), in view of  Perry et al. (US 20190325467 A1).
As per claim 1, 
DeJarnette discloses:
A smart farm platform, comprising:

a plant grower configured to produce agricultural products;

DeJarnette discloses a plant grower or live plant center that produces agricultural products. (DeJarnette, See at least: Figure 2 and  [0040]  A live plant center is any location storing and/or displaying one or more plants. A live plant center may include a plant nursery, a garden center, a plant display.. [0053] FIG. 2 is an exemplary block diagram illustrating a live plant center 200 including at least one robotic plant-watering device 206.  [0086] The plant display in this example contains small potted plants. In other examples, however, the display may hold larger items such as fruit trees, shade trees, or other larger plant types.)

a business platform configured to receive information about the agricultural products and the plant grower from the plant grower; and

DeJarnette discloses a business platform or computing device that includes a server that receives information about agricultural products (or plants) from the plant grower, to which the robotic plant-watering device is part of. (DeJarnette, See at least:  [0031] The computing device 102 may also include less portable devices such as servers, desktop personal computers, kiosks, or tabletop devices. [0129] The robotic plant-watering device sends data to the cloud server and receives data (instructions) back from the cloud server in other examples.  [0109] In this example, the analysis component 1602 generates a status update 1604 for a plant based on results of analysis of sensor data and context data. The status update 1604 may include a plant ID 1606, a descriptor 1608 describing the condition and/or appearance of the plant, and/or a location 1610 of the plant.)

a terminal connected to the business platform and including a display, the terminal being configured to:

DeJarnette discloses a terminal or user interface that includes a display. (DeJarnette, See at least:  [0032] The computing device 102 may also include a user interface device 110. [0036] In other examples, the user interface device 110 includes a graphics card for displaying data to the user and receiving data from the user.)

request, from the business platform, predetermined information related to the agricultural products, and

DeJarnette discloses requesting information related to agricultural products such as their location and orientation by capturing data from plant and display ID’s. (DeJarnette, See at least: [0132] …the robotic plant-watering device captures data from plant IDs on plants, display IDs on display devices, and other sensor data. The system analyzes the data to determine the number of plants on each display/tables where plants are located on each display/table, and whether a location or orientation of a plant should be adjusted.)


display, on the display, the predetermined information related to the agricultural products,

DeJarnette discloses displaying information or data on a display or user interface device. (DeJarnette, See at least: [0085] The smart plant display 400 may include a user interface device 418 for outputting data to a user and/or receiving data from the user. The user interface device 418 may include a speaker, a display screen/touch screen…)
DeJarnette discloses that the data can be information related to the sensor data associated with plants or conditions surrounding the smart plant display.  (DeJarnette, See at least: [0084] The smart plant display 400 may optionally include a set of one or more sensor devices 420 for generating sensor data associated with plant(s) on the smart plant display 400 and/or conditions surrounding the smart plant display 400 and a communications interface device 416 enabling the display to communicate with one or more other devices via a network, such as, but not limited to, robotic plant-watering devices, user device and/or a cloud server.)

wherein the business platform is further configured to determine recommended selling prices of the agricultural products based on state information of the agricultural products and operation history information of the plant grower among the information received from the plant grower, and

DeJarnette discloses recommending a selling price (or reduced price) based on state information or the condition of a plant.  (DeJarnette, See at least: [0104] A disposition component 1522 generates a recommendation 1527 for disposing of a plant based on the plant's condition based on a set of disposition rules 1524. The recommendation 1527 may include a recommendation to markdown 1532 one or more plants or plant types (reduce price). A markdown may occur when a plant type is out-of-season or almost out-of-season.)
DeJarnette discloses recommending a selling price based on operation history or plant type. (DeJarnette, See at least: [0110] The analysis component may also perform analysis of real-time data to generate the disposition instructions 1616 for a plant or plant type on the remote cloud server. The disposition instructions may include markdown instructions 1618 to reduce price of a plant/plant type.)
	
DeJarnette does not disclose:

wherein the terminal displays, on the display, the recommended selling prices of the agricultural products.

While DeJarnette discloses recommending a selling price [0110], and DeJarnette discloses a terminal or display [0085], DeJarnette does not disclose that the recommended selling price is displayed on a terminal.
Perry however, teaches displaying on a terminal or client device, a recommended or predicted future price of an agricultural product or crop. (Perry, See at least: [0008] The online agricultural system presents, within an interface of the online agricultural system displayed by a client device of the crop producer, the predicted future price of the type of the crop product.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified DeJarnette to include wherein the terminal displays, on the display, the recommended selling prices of the agricultural products, as taught by Perry.  One of ordinary skill in the art would have recognized the need to provide trusted information concerning product quality and payments.  As Perry states [0006] Aspects of the present invention reduce the costs of transactions between unknown parties by providing a trusted party who independently verifies product quality and/or payment…

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over DeJarnette et al. (US 20200037522 A1), in view of  Perry et al. (US 20190325467 A1), in further view of Tatge et al. (US 20030195822 A1).
As per claim 2, DeJarnette in view of Perry teaches The smart farm platform of claim 1.
DeJarnette does not disclose:
                             ,wherein the business platform is 
further configured to determine the recommended selling prices of the agricultural products based on production costs calculated from the operation history information of the plant grower or production costs input through a producer-side terminal of a producer who uses the plant grower.

While DeJarnette discloses determining a recommended selling price [0110], DeJarnette does not disclose that the recommended selling prices are based on production costs.
Tatge however teaches recommending or calculating a selling price based on production costs or the cost of growing and harvesting a crop.  (Tatge, See at least: [0101] The tables show information that might be displayed on the farmer's interface 300 according to the invention. The farmer calculates a net sell price based on the costs of growing and harvesting the crop and accounting for desired profits (in this example $1.81/bushel).)  
Tatge teaches recommending a selling price based on the production costs or freight costs input through the producer-side terminal or by a farmer.  (Tatge, See at least: [0101] The farmer then selects four buyers (Nos. 001-004) at four different locations (in this case grain elevators) for which to place bid data and posts his net sell price of $1.81/bushel and a freight cost corresponding to the particular buyer's location.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the combination of DeJarnette and Perry to include wherein the business platform is further configured to determine the recommended selling prices of the agricultural products based on production costs calculated from the operation history information of the plant grower or production costs input through a producer-side terminal of a producer who uses the plant grower, as taught by Tatge.  One of ordinary skill in the art would have recognized the need to automate the process of a buyer and seller performing commodity purchases at a desired purchase level.  As Tatge states [0010] The invention enables a prospective buyers of commodities the opportunity to automatically procure the commodity at a desired basis level when a seller's price matches a buyer's basis bid, and automatically place an electronic order for a listed commodity…. systems of the invention further enable the sellers to: (1) place on offer to sell to a buyer or place the same offer to sell to multiple buyers;)
As per claim 5, DeJarnette in view of Perry and Tatge teach The smart farm platform of claim 2.
DeJarnette discloses:

		                                       wherein the plant grower includes a camera configured to capture images of the agricultural products, and

DeJarnette discloses a plant grower or plant center which in DeJarnette is a combination of a plant-watering device, plant display, sensor devices. The sensor devices include a camera that captures images of agricultural products such as plants. (DeJarnette, See at least:  [0100] The set of sensor devices 1400 in this example includes…a set of one or more image capture devices 1416, such as, but not limited to, a camera 1418. [0128] In some examples, the robotic plant-watering device includes a camera for use in identifying the plants… The camera images are analyzed to determine the condition/state of plants, placement/location of plants and/or identify objects within the plant center.)

wherein the business platform is further configured to:

receive the captured images of the agricultural products from the plant grower,

DeJarnette discloses receiving images of agricultural products from a plant grower which includes a plant-watering device. (DeJarnette, See at least: [0128] …the robotic plant-watering device includes a camera for use in identifying the plants, as well as navigating around objects within the plant center. The camera images are analyzed to determine the condition/state of plants, placement/location of plants and/or identify objects within the plant center.)

evaluate states of the agricultural products based on the images of the agricultural products received from the plant grower, and

DeJarnette discloses evaluating the states or agricultural products based on images of the agricultural products, or based on sensor data which can include image data. (DeJarnette, See at least [0002]  The sensor data includes temperature data and/or image data. [0109] In this example, the analysis component 1602 generates a status update 1604 for a plant based on results of analysis of sensor data and context data. The status update 1604 may include a plant ID 1606, a descriptor 1608 describing the condition and/or appearance of the plant, and/or a location 1610 of the plant.)

determine the recommended selling prices based on a result of the evaluation….

DeJarnette discloses recommending a selling price (or moving a plant to a clearance area) based on an evaluation of a plants condition.  (DeJarnette, See at least: [0077] In other example, the robotic plant-watering device 300 may move a plant to a different location after watering. For example, if the plants will soon be out-of-season or the sensor data indicates the plants are slightly yellowing/wilted, the plants may be moved to a clearance area or other backroom area for later disposition.)

DeJarnette does not discloses:
determine the recommended selling prices based on a result of…the production costs.

Tatge however teaches recommending or calculating a selling price based on the production costs or cost of growing and harvesting a crop.  (Tatge, See at least: [0101] The farmer calculates a net sell price based on the costs of growing and harvesting the crop and accounting for desired profits (in this example $1.81/bushel).) 
 At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the combination of DeJarnette and Perry to include determine the recommended selling prices based on a result of…the production costs, as taught by Tatge. One of ordinary skill in the art would have recognized the need to automate the process of a buyer and seller performing commodity purchases at a desired purchase level.  As Tatge states [0010] The invention enables a prospective buyers of commodities the opportunity to automatically procure the commodity at a desired basis level when a seller's price matches a buyer's basis bid, and automatically place an electronic order for a listed commodity…. systems of the invention further enable the sellers to: (1) place on offer to sell to a buyer or place the same offer to sell to multiple buyers;
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over DeJarnette et al. (US 20200037522 A1), in view of  Perry et al. (US 20190325467 A1), in further view of Tatge et al. (US 20030195822 A1), in further view of Charling et al. (US 20180184600 A1). 
As per claim 3, DeJarnette in view of Perry and Tatge teach The smart farm platform of claim 2.
DeJarnette does not disclose:
		       , wherein the business platform is configured to calculate the production costs based on at least one of amounts of water, electricity, and supplies used by the plant grower.
Charling however teaches calculating a production or operating cost based on an amount of water. (Charling, See at least: [0006]  calculates a cost of irrigation as an operating cost, per amount of water, of irrigating times an amount of water scheduled to be used for irrigation…)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the combination of DeJarnette, Perry, and Tatge to include wherein the business platform is configured to calculate the production costs based on at least one of amounts of water, electricity, and supplies used by the plant grower, as taught by Charling.  One of ordinary skill in the art would have recognized the need to consider the cost of water in determining whether or not to continue irrigation.  As Charling states [0063] For example, changes in the cost of irrigation and the yield price of the crop, unexpected increases or decreases in the amount of rainfall, and the like, could make a difference in the determination of whether to continue irrigation of the crop.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DeJarnette et al. (US 20200037522 A1), in view of Perry et al. (US 20190325467 A1), in further view of Tatge et al. (US 20030195822 A1), in further view of Charling et al. (US 20180184600 A1 ), in further view of Takahara (US 20150351320 A1).
As per claim 4, DeJarnette, in view of Perry, Tatge, and Charling teach The smart farm platform of claim 3.
DeJarnette does not disclose:

                                                                   , wherein the business platform is further configured to calculate personnel expenses based on manipulation history information of the plant grower and sensing data of the plant grower obtained during production.

Takahara however teaches a business platform or computer system that calculates a personnel expense (work period or fuel consumption) based on manipulation history and sensing data, such as data gathered from sensors on a farm work machine. (Takahara, See Figure 8 and [0042] This farm work machine 1 is equipped with a function of storing data related to work acquired by any one of a group of sensors 20 during implementation of a work. The data include not only such work machine information as a work traveling distance and a work period, but also farm product data such as a quality data and a harvest amount data of harvested products…. [0055] The work result information includes a work period, a work traveling distance, a fuel consumption amount, etc. Incidentally, work items specifying a work mode include e.g. a straw cutting work, an uncut straw dropping work…)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the combination of DeJarnette, Perry, Tatge, and Charling to include wherein the business platform is further configured to calculate personnel expenses based on manipulation history information of the plant grower and sensing data of the plant grower obtained during production, as taught by Takahara.  One of ordinary skill in the art would have recognized the need to use evaluation information to improve farm management strategies.  As Takahara states [0021] With this configuration, it is made possible to check, visually via the display presented based on the display data, e.g. a work period or a work traveling distance of the work machine and/or condition of the farm products as the object of the farm work. Further, such evaluation information can be utilized as work site information useful for formulating future farm management strategy.
Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over DeJarnette et al. (US 20200037522 A1), in view of Perry et al. (US 20190325467 A1), in further view of Ibamoto (US 20140176705 A1).
As per claim 6, DeJarnette in view of Perry teaches The smart farm platform of claim 1.
DeJarnette discloses:

                                                                    wherein the plant grower includes a camera configured to capture images of the agricultural products,

DeJarnette discloses a plant grower or plant center which in DeJarnette is a combination of a plant-watering device, plant display, and sensor devices. The sensor devices including a camera. (DeJarnette, See at least: [0100] The set of sensor devices 1400 in this example includes…a set of one or more image capture devices 1416, such as, but not limited to, a camera 1418. [0128] In some examples, the robotic plant-watering device includes a camera for use in identifying the plants…)

wherein the business platform is further configured to:

receive the captured images of the agricultural products from the plant grower, and

DeJarnette discloses receiving images of agricultural products from a plant grower which includes a plant-watering device.  (DeJarnette, See at least: [0128] In some examples, the robotic plant-watering device includes a camera for use in identifying the plants, as well as navigating around objects within the plant center. The camera images are analyzed to determine the condition/state of plants, placement/location of plants and/or identify objects within the plant center.)

evaluate states of the agricultural products based on the images of the agricultural products received from the plant grower, 

DeJarnette discloses evaluating the states of agricultural products based on images of the agricultural products, or based on sensor data which can include image data. (DeJarnette, See at least [0002]  The sensor data includes temperature data and/or image data. [0109] In this example, the analysis component 1602 generates a status update 1604 for a plant based on results of analysis of sensor data and context data. The status update 1604 may include a plant ID 1606, a descriptor 1608 describing the condition and/or appearance of the plant, and/or a location 1610 of the plant.)

DeJarnette does not disclose:
and
wherein the terminal displays, on the display, a result of the evaluation.

While DeJarnette discloses a display [0032], DeJarnette does not disclose that a result of the evaluation is displayed on the display.
Ibamoto however teaches displaying the result of an evaluation of an agricultural product.  (Ibamoto, See Figure 11 and [0143] From the photographing result display screen 1330, the growth state of the paddy rice plant 1320 can be comprehended based on the size of the image pictures I20, I21 on the photographed image 1340.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the combination of DeJarnette and Perry to include wherein the terminal displays, on the display, a result of the evaluation, as taught by Ibamoto.  One of ordinary skill in the art would have recognized the need to reduce the need for human labor and to reduce the error in evaluating a plant.  As Ibamoto states [0036] As a result, when the growth state is determined from the photographed image, the current growth state is easily comprehended based on the size of the graphic image, thereby reducing the work burden and human errors of a worker.
As per claim 10, DeJarnette in view of Perry teaches The smart farm platform of claim 1.
DeJarnette discloses:
					            wherein the plant grower includes a camera configured to capture images of the agricultural products,
wherein the business platform is further configured to:

receive the captured images of the agricultural products from the plant grower, and

DeJarnette discloses a plant grower or plant center which in DeJarnette is a combination of a plant-watering device, plant display, sensor devices. The sensor devices include a camera that captures images of agricultural products such as plants. (DeJarnette, See at least:  [0100] The set of sensor devices 1400 in this example includes…a set of one or more image capture devices 1416, such as, but not limited to, a camera 1418. [0128] In some examples, the robotic plant-watering device includes a camera for use in identifying the plants… The camera images are analyzed to determine the condition/state of plants, placement/location of plants and/or identify objects within the plant center.)
DeJarnette discloses receiving images of agricultural products from a plant grower which includes a plant-watering device. (DeJarnette, See at least: [0128] …the robotic plant-watering device includes a camera for use in identifying the plants, as well as navigating around objects within the plant center. The camera images are analyzed to determine the condition/state of plants, placement/location of plants and/or identify objects within the plant center.)
DeJarnette does not discloses: 

predict growth states of the agricultural products based on the images of the agricultural products received from the plant grower.

Ibamoto however teaches predicting growth states by comparing the size/growth of a plant to a standard growth state.  (Ibamoto See at least: Figure 11 and [0143] From the photographing result display screen 1330, the growth state of the paddy rice plant 1320 can be comprehended based on the size of the image pictures I20, I21 on the photographed image 1340. [0138] Further, from the photographing result display screen 1230, the image picture I9 is of a shape imitating the photographing point "sprout" of the cabbage 1220, thereby enabling intuitive comprehension of the growth state, e.g., the size, shape, etc., of the cabbage 1220. In the example of FIG. 12, it can be comprehended that the growth state of the cabbage 1220 is worse than the standard growth state.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the combination of DeJarnette and Perry to include predict growth states of the agricultural products based on the images of the agricultural products received from the plant grower, as taught by Ibamoto. One of ordinary skill in the art would have recognized the need to reduce the need for human labor and to reduce the error in evaluating a plant.  As Ibamoto states [0036] As a result, when the growth state is determined from the photographed image, the current growth state is easily comprehended based on the size of the graphic image, thereby reducing the work burden and human errors of a worker.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over DeJarnette et al. (US 20200037522 A1), in view of Perry et al. (US 20190325467 A1), in further view of Tatge et al. (US 20030195822 A1), in further view of Huang et al. (US 20050044012 A1).  
As per claim 7,  DeJarnette in view of Perry teaches The smart farm platform of claim 1.
DeJarnette does not discloses: 
						,wherein the business platform is configured to determine the recommended selling prices based on an amount of production of the agricultural products… and a level of demand…

While DeJarnette discloses recommending a selling price (or moving a plant to clearance area) based on an evaluation of a plants condition [0077], DeJarnette does not disclose recommending a selling price based on an amount of products collected from a producer-side terminal and a level of demand from a consumer side terminal.  
Tatge however teaches recommending a selling price based on production (local supply issues) and demand. (Tatge, See at least [0060] Typically, a grain elevator will calculate a bid price for a desired quantity of grain by subtracting a basis. The basis is the arithmetical difference between the local cash price for the grain and its corresponding futures price listed by the Chicago Board of Trade at a point in time… Basis considerations for an elevator purchasing grain might include local supply issues, such as the predicted quality of the coming year's crop and local demand issues)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the combination of DeJarnette and Perry to include wherein the business platform is configured to determine the recommended selling prices based on the amount of production of the agricultural products collected from the producer-side terminals in a local area and the level of demand for the agricultural products collected from the consumer­ side terminals in the local area, as taught by Tatge.  One of ordinary skill in the art would have recognized the need to automate the process of a buyer and seller performing commodity purchases at a desired purchase level.  As Tatge states [0010] The invention enables a prospective buyers of commodities the opportunity to automatically procure the commodity at a desired basis level when a seller's price matches a buyer's basis bid, and automatically place an electronic order for a listed commodity…. systems of the invention further enable the sellers to: (1) place on offer to sell to a buyer or place the same offer to sell to multiple buyers;)
Huang teaches an amount of production collected from a producer side terminal (or factory interface) as well as a level of demand collected from a consumer side terminal (or customer interface). (Haung. See at least: [0025] The demand data corresponds to customers' product demand and the supply data corresponds to the production capacity of the factory facilities…The customer interface enables input of the demand data and the factory interface enables input of the supply data.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the combination of DeJarnette and Perry to include …an amount of production of the agricultural products collected from producer-side terminals and a level of demand for the agricultural products collected from consumer-side terminals, as taught by Haung. One of ordinary skill in the art would have recognized the need to match customer demand with supplier supply capabilities in order to improv the supply utilization rate.  As Haung states [0009] The inventive method matches customer demand with the production capacity of the factory facilities to obtain a high demand fulfillment rate and a high supply utilization rate, satisfying the customer and the manufacturer simultaneously.)
As per claim 8,  DeJarnette in view of Perry, Tatge, and Haung teach The smart farm platform of claim 7.
DeJarnette does not discloses: 
 						wherein the business platform is configured to determine the recommended selling prices based on the amount of production of the agricultural products collected from the producer-side terminals in a local area and the level of demand for the agricultural products collected from the consumer­ side terminals in the local area.

Tatge however teaches recommending a selling price based on local agricultural production (local supply issues) and local demand (Tatge, See at least [0060] Typically, a grain elevator will calculate a bid price for a desired quantity of grain by subtracting a basis. The basis is the arithmetical difference between the local cash price for the grain and its corresponding futures price listed by the Chicago Board of Trade at a point in time… Basis considerations for an elevator purchasing grain might include local supply issues, such as the predicted quality of the coming year's crop and local demand issues)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the combination of DeJarnette, Perry, and Haung to include wherein the business platform is configured to determine the recommended selling prices based on the amount of production of the agricultural products collected from the producer-side terminals in a local area and the level of demand for the agricultural products collected from the consumer­ side terminals in the local area, as taught by Tatge.  One of ordinary skill in the art would have recognized the need to automate the process of a buyer and seller performing commodity purchases at a desired purchase level.  As Tatge states [0010] The invention enables a prospective buyers of commodities the opportunity to automatically procure the commodity at a desired basis level when a seller's price matches a buyer's basis bid, and automatically place an electronic order for a listed commodity…. systems of the invention further enable the sellers to: (1) place on offer to sell to a buyer or place the same offer to sell to multiple buyers;)
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DeJarnette et al. (US 20200037522 A1), in view of Perry et al. (US 20190325467 A1), in further view of Podgurny et al. (US 7792762 B2).
As per claim 9, DeJarnette in view of Perry teaches the smart farm platform of claim 1.
DeJarnette does not discloses: 
				                 , wherein the business platform is further configured to provide information to a consumer-side terminal, the information provided to the consumer-side terminal including a delivery path from a seller who uses the plant grower to a consumer who purchases the agricultural product.

However Podgurny teaches providing information to a consumer-side terminal (or a customer’s computing unit) related to the delivery path from a seller to a consumer.  (Podgurny, See at least: Figure 8 and (Column 11, Lines 20-31) At step 4000, the program element 218 at the merchant computing system 120 receives and processes the origin location and the destination location submitted by the customer to derive a list of transportation routes between the origin location and destination location. The merchant computing system 120 then forwards the list of transportation routes to the customer's computing unit, which displays the routes to the customer through a graphical user interface. The customer is then enabled to select one of the routes for the transportation service through the user interface using an input device such as a pointing device, keyboard, touch sensitive surface, speech recognition unit or other suitable input device.)
Podgurny teaches that the transported commodity may be an agricultural product (grains). (Podgurny, See at least: (Column 16, Lines 37-41) The desired commodity, as well as the weight or volume of the commodity to be transported, may also be specified in various ways. The type of commodity can be selected from the set consisting of, but not limited to, liquids, solids, logs, granular, grain type, commodity type).)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the combination of DeJarnette and  Perry to include wherein the business platform is further configured to provide information to a consumer-side terminal, the information provided to the consumer-side terminal including a delivery path from a seller who uses the plant grower to a consumer who purchases the agricultural product, as taught by Podgurny.  One of ordinary skill in the art would have recognized the need to reduce the time required to set up transportation for goods that have been ordered.  As Podgurny states (Column 16, Lines 63-67) …if it is known from the customer profile that customer 122 usually transports wheat from Montreal to Dallas, then default values for the customer modifiable fields may be set accordingly such as to reduce the time required for the user to enter the information. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DeJarnette et al. (US 20200037522 A1), in view of Perry et al. (US 20190325467 A1), in further view of Ibamoto (US 20140176705 A1), in further view of O'Neill, (US 20200320716 A1).
As per claim 11, DeJarnette in view of Perry and Ibamoto teach The smart farm platform of claim 10. 
DeJarnette does not discloses:
,wherein the business platform is further configured to:
predict harvest timing of the agricultural products based on the predicted growth states, and

O'Neill however teaches predicting a harvest time based on the growth state of a plant. (O’Neill, See at least: [0009] In some embodiments, the sensor comprises an optical sensor configured to obtain optical sensor data of the group of the grown products when the group of the grown product is disposed in the growing region and the tracking component is configured to determine an optical characteristic of the grown product using the optical sensor data and determine the expected harvest time using the optical characteristic.)
DeJarnette does not discloses:

provide an expected delivery time and path to a consumer based on the predicted harvest timing

O’Neill however teaches providing or ensuring a delivery time can be met based on the predicted harvest time. (O’Neil, See at least: [0048] For example, any of the exemplary listed expected event times may indicate if a specific lot of the grown product may meet requirements from a purchaser order, such as delivery date. A lot which is expected to be delivered by a required delivery date, may be assigned to the purchaser order coupled to that delivery date. A lot may be expected to be ready by a delivery date based on any of the expected event times, such as growth maturity time, harvest time, processing completion time, or any other expected event time.)
O’Neill teaches an expected delivery path or route that would take place or be planned in sequence with a harvesting time. (O’Neil, See at least: [0044] For example, the expected event time may comprise an expected planting time, an expected growth maturity time, an expected harvest time, an expected processing completion time, an expected packing completion time, or an expected delivery time. [0064] Additionally, predetermined route information and operator check-ins may be used to determine location and expected delivery times. Optical sensors may also be disposed in a delivery vehicle for a live video feed as described below. In some embodiments, each lot of grown product is assigned in the delivery stage. If identifiers have previously been assigned to lots of grown product, they may be maintained in the delivery stage.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the combination of DeJarnette, Perry, and Ibamoto to include ,wherein the business platform is further configured to predict harvest timing of the agricultural products based on the predicted growth states, and provide an expected delivery time and path to a consumer based on the predicted harvest timing, as taught by O’Neill.  One of ordinary skill in the art would have recognized that tracking and predicting the maturity of crops would lead to an improved system that better satisfies customer order requirements.  As O’Neill states [0067] If lot characteristics are known for each lot, then lots may easily be reassigned to best satisfy order requirements. For example, if products grow faster than expected, they may be reassigned to earlier orders. Since products must be planted months in advance, monitoring at all times allows complete or almost complete information when unanticipated events occur, allowing the rebalancing of orders to refine variety inherent in live growth crops.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over DeJarnette et al. (US 20200037522 A1), in view of Perry et al. (US 20190325467 A1), in further view of Ibamoto (US 20140176705 A1), in further view of Starr et al. (US 20170270446 A1).
As per claim 12, DeJarnette, in view of Perry and Ibamoto teach The smart farm platform of claim 10.
DeJarnette does not discloses:

    		            ,wherein the business platform is further configured to:
predict a maximum amount of production of the agricultural products and a minimum amount of production of the agricultural products based on the predicted growth states, and

Starr however teaches predicting minimum and maximum amounts of production (or yield projections or limits) while considering the growth state or stage. (Starr, See at least: Figures 38 and 39 as well as [0170] FIG. 38 is a chart 100 of example yield projections or limits 102 determined by the system 20 and/or computing element 32. The yield limits 102 can inform the user of limiting factors to enable the user to take action to decrease or eliminate the limiting factor's impact on the crop. [0173] As an illustration, the system 20 and/or computing element 32 takes into the growth stage of the crop plant and also calculates the highest projected yield, e.g. yield limit 102, based on each of the following agronomic factors:)  
DeJarnette does not discloses:

provide information about the predicted maximum amount of production and the predicted minimum amount of production to the terminal.

Starr however teaches providing information concerning the predicted maximum and minimum amounts of production to a terminal.  (Starr, See at least: [0140]  Examples of devices include, but are not limited to, personal computers, mobile electronic communication devices, etc. The system 20 and computing element 32 may communicate projections and/or other data to the devices in a variety of manners including, but not limited to, email, text, automated telephone call, telephone call from a person, a link to a website, etc.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the combination of DeJarnette, Perry, and Ibamoto to include wherein the business platform is further configured to: predict a maximum amount of production of the agricultural products and a minimum amount of production of the agricultural products based on the predicted growth states, and provide information about the predicted maximum amount of production and the predicted minimum amount of production to the terminal, as taught by Starr.  One of ordinary skill in the art would have recognized that providing information to a planter would result in an improved system that increases the efficiency in the planting process, reduces costs, and decreases the impact to the environment.  As Starr states [0073] The data communicated to the user by the computing element 32 may have several benefits and assist the user in many ways…For example, the computing element 32 may analyze seed types or varieties to determine appropriateness of the user specified seed type or variety, determine the most appropriate planting date…improve crop yields by performing the preceding aspects, improves the efficiency of the planting process and reduces a user's cost by performing the preceding aspects, decreasing the impact on the environment from the planting process by performing the preceding aspects, among others.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over DeJarnette et al. (US 20200037522 A1), in view of Perry et al. (US 20190325467 A1), in further view of Starr et al. (US 20170270446 A1).
As per claim 13, DeJarnette in view of Perry teach The smart farm platform of claim 1.
DeJarnette does not discloses:
						wherein the business platform is further configured to recommend a predetermined cultivar based on at least one of location information of the plant grower, operation history information of the plant grower, and demand information of agricultural products.

Starr however teaches recommending a predetermined cultivar or seed variety based on location information of the plant grower or land area of interest. (Starr, See at least: [0152] As indicated above, the projections and/or other data may be used to plan or take appropriate action to improve the agronomics of a land area of interest. In one example, the projections and/or other data may be used to determine the best seed variety of a given land area of interest. A user may evaluate seed varieties, typically recommended by a user's agronomist or seed salesman, and a date of planting and the system 20 and the computing element 32 will analyze this inputted information along with other inputted information and determine a maximum crop yield and lowest input rate for each zone within the land area of interest.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the combination of DeJarnette and Perry to include wherein the business platform is further configured to recommend a predetermined cultivar based on at least one of location information of the plant grower, operation history information of the plant grower, and demand information of agricultural products, as taught by Starr.  One of ordinary skill in the art would have recognized that recommending a type of cultivar would result in improvements as it relates to yield, efficiency, and cost.  As Starr states [0073] The data communicated to the user by the computing element 32 may have several benefits and assist the user in many ways whether the computing element 32 is used for pre-season crop planning or in-season adjustment. For example, the computing element 32 may analyze seed types or varieties to determine appropriateness of the user specified seed type or variety… improve crop yields by performing the preceding aspects, improves the efficiency of the planting process and reduces a user's cost by performing the preceding aspects, decreasing the impact on the environment from the planting process by performing the preceding aspects, among others.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over DeJarnette et al. (US 20200037522 A1), in view of Perry et al. (US 20190325467 A1), in further view of Starr et al. (US 20170270446 A1), in further view of Halls et al. (US 20090017885 A1).
As per claim 14, DeJarnette in view of Perry and Starr teach The smart farm platform of claim 13.
DeJarnette does not discloses:

						wherein the business platform recommends the predetermined cultivar based on specific cultivar growth information and specific cultivar demand information in a local area from the plant grower.

Starr however teaches recommending a cultivar based on specific cultivar growth information in a local area, by taking into account the local weather in predicting a plant’s growth or maturity.  (Starr, See at least:  [0088] In one example, the system 20 allows customization of the growing degree days for seed variety. In one example, growing degree days is a heuristic tool useful in determining when a plant will reach various growth stages and expected water and nutrient usage. Growing degree days accounts for aspects of local weather and predict (and even control) a plant's pace towards maturity. [0109] Many seed varieties exist that have various demands (e.g., water demands, sunlight demands, nutrient demands, etc.). Since soil characteristics and weather patterns differ from year to year, the system 20 provides a user with the ability to consider these changes and select the proper seed variety, amount and type of inputs, etc., for the upcoming year.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the combination of DeJarnette and Perry to include wherein the business platform recommends the predetermined cultivar based on specific cultivar growth information…in a local area from the plant grower as taught by Starr.  One of ordinary skill in the art would have recognized that recommending a type of cultivar would result in improvements as it relates to yield, efficiency, and cost.  As Strarr states [0073] The data communicated to the user by the computing element 32 may have several benefits and assist the user in many ways whether the computing element 32 is used for pre-season crop planning or in-season adjustment. For example, the computing element 32 may analyze seed types or varieties to determine appropriateness of the user specified seed type or variety… improve crop yields by performing the preceding aspects, improves the efficiency of the planting process and reduces a user's cost by performing the preceding aspects, decreasing the impact on the environment from the planting process by performing the preceding aspects, among others.
Halls then teaches recommending or selecting a cultivar or type of crop based on the local demand, or the feed requirements of a livestock feedlot that is nearby.  (Halls, See at least: [0018] In a preferred embodiment of the method, the processing facility is sited close to a livestock feedlot associated with a mixed farming operation. Especially in a "balanced" mixed farming operation (i.e., one in which the size and type of crops are selected to match the feed requirements for the livestock aspect of the operation), the operator's machinery requirements can thus be greatly reduced.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the combination of DeJarnette and Perry to include wherein the business platform recommends the predetermined cultivar based on…specific cultivar demand information in a local area from the plant grower, as taught by Halls.  One of ordinary skill in the art would have recognized that selecting cultivars based on specific cultivar demand information in a local area would result in reducing the operator’s machinery requirements.  As Halls states [0018] Especially in a "balanced" mixed farming operation (i.e., one in which the size and type of crops are selected to match the feed requirements for the livestock aspect of the operation), the operator's machinery requirements can thus be greatly reduced.  
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over DeJarnette et al. (US 20200037522 A1), in view of Perry et al. (US 20190325467 A1), in further view of Stevenson et al. (US 20150012370 A1).
As per claim 15, DeJarnette in view of Perry teaches The smart farm platform of claim 1.  
DeJarnette does not discloses:

						 wherein, upon receiving a final input of the recommended selling prices through a producer-side terminal of a producer who uses the plant grower, the business platform is further configured to register prices corresponding to the final input as selling prices of the agricultural products.

Stevenson however teaches a producer or planter inputting or setting the selling price of an agricultural product or tree.  (Stevenson, See at least: [0005] Once the tree (singular or multiples thereof) has been uploaded to the website it appears in a `Planted Trees` section and can be offered to a virtual tree market (the Market) at a price set by the planter. [0036] i) Adding a tree to the Market: A user clicks on his/her tree in "My Garden", fills in details of the tree and price and clicks to add to Market. [0077] A reverse sale is an offer initiated by the planter who plans to plant a certain type of tree in his/her garden and is already looking for a prospective owner before the actual planting. A popup window then appears at a step E3 which requires the details of price and the duration of the offer to be inputted by the user.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the combination of DeJarnette and Perry to include wherein, upon receiving a final input of the recommended selling prices through a producer-side terminal of a producer who uses the plant grower, the business platform is further configured to register prices corresponding to the final input as selling prices of the agricultural products, as taught by Stevenson.  One of ordinary skill in the art would have recognized that allowing the producers to set prices would result in promoting planting and thereby offsetting carbon.  As Stevenson states [0006] The aim of Teratrees is to promote tree planting as well as the creation of an online nature community. Planting of trees through the website, and the associated recognition, also helps facilitate companies offsetting carbon.  
As per claim 16, DeJarnette in view of Perry and Stevenson teach The smart farm platform of claim 15.
DeJarnette does not discloses:

							wherein, when the terminal is a consumer-side terminal of a consumer who purchases the agricultural products, the recommended selling prices are the selling prices of the agricultural products.

Stevenson however teaches a consumer or user who buys an agricultural product or tree from their terminal.  (Stevenson, See at least: [0027] The person/planter (the user), can then offer this tree to a market place on the website where it is possible for another user to buy such trees with the virtual currency and `own` this tree… For the user who purchased the tree on the market, the tree will appear in their profile under the section heading of `Owned Trees`.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the combination of DeJarnette and Perry to include wherein, upon receiving a final input of the recommended selling prices through a producer-side terminal of a producer who uses the plant grower, the business platform is further configured to register prices corresponding to the final input as selling prices of the agricultural products, as taught by Stevenson.  One of ordinary skill in the art would have recognized that setting up a system for consumers to purchase trees would result in promoting planting and thereby offsetting carbon.  As Stevenson states [0006] The aim of Tera trees is to promote tree planting as well as the creation of an online nature community. Planting of trees through the website, and the associated recognition, also helps facilitate companies offsetting carbon.  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over DeJarnette et al. (US 20200037522 A1), in view of Perry et al. (US 20190325467 A1), in further view of Shay et al. (US 20220053715 A1).  
As per claim 17, DeJarnette in view of Perry teach The smart farm platform of claim 1.  
DeJarnette discloses:
wherein the plant grower includes:
a camera configured to capture images of the agricultural products;


DeJarnette discloses a plant grower or plant center which in DeJarnette is a combination of a plant-watering device, plant display, sensor devices. The sensor devices including a camera (DeJarnette, See at least:  [0100] The set of sensor devices 1400 in this example includes…a set of one or more image capture devices 1416, such as, but not limited to, a camera 1418. [0128] In some examples, the robotic plant-watering device includes a camera for use in identifying the plants… The camera images are analyzed to determine the condition/state of plants, placement/location of plants and/or identify objects within the plant center.)

DeJarnette does not discloses:
	  				wherein the plant grower includes: rotatable growing panels configured to receive the agricultural
products;


Shay however teaches a plant grower or vertical hydroponically plant-growing tower system that contains rotatable growing panels or hollow towers that can receive the agricultural products or plants in niches. (Shay, See at least: [0012] Accordingly, the present invention provides a vertical hydroponically plant-growing tower system comprising…(viii) one or more rotatable growing hollow towers having planting niches. [0006] The present invention further provides a method for maximizing plant growth per square meter, the method comprising the steps of: (i) providing a tower system according to the invention; (ii) filling water in the water tank; (iii) placing/planting plants/seeds/cuttings within the planting niches;)
DeJarnette does not discloses:

a lighting bar configured to output light to the agricultural products,

Shay however teaches a lighting bar that outputs light onto agricultural products or plants.  (Shay, See at least: [0012] The present invention provides a vertical hydroponically plant-growing tower system that overcomes all the above mentioned drawbacks and more. Accordingly, the present invention provides a vertical hydroponically plant-growing tower system comprising… (v) a first light source located within said hollow tube; (vi) a second light source associated/located onto each one of said one or more growing towers [e.g. strips of lamps around each tower]; [0030] Notably, placing the first light source in a vertical position in between the growing towers enables to minimize the growing space, since the light reaches all the planting/growing niches on the tower in an even manner.)
DeJarnette does not discloses:
wherein the growing panels are rotatable between a first position in a day mode and a second position in a night mode,
wherein, in the first position, the growing panels face outside of the plant grower,
and
wherein, in the second position, the growing panels are disposed to face an interior of the plant grower, and the lighting bar and the camera are operated.
Shay teaches growing panels or towers that rotate between a first position in a day mode facing the sun and as well as a second position facing towards a lighting bar or light source at night.  (Shay, See at least: [0036] In certain embodiments, when the tower system of the invention is installed in a greenhouse, the towers may be rotated during daytime so that the plants are faced outwardly, i.e. towards the sun (in order to save electricity by shouting the light source off), and rotated back towards the first light source if the light sensor(s) detects a low sunlight intensity (due to clouds or nightfall) to provide the full light period needed to the plants.)
Shay teaches operating a camera through obtaining photo images of a plant’s condition.  (Shay, See at least:  [0019] In specific embodiments, the computer comprises a processor and memory, with a machine learning algorithm that monitors and alters all cultivation and environmental conditions, based on…real time processing of the plants' condition (e.g. obtained by photo images and/or sampling thereof).)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the combination of DeJarnette and Perry to include wherein the plant grower includes: rotatable growing panels configured to receive the agricultural products; a lighting bar configured to output light to the agricultural products, wherein the growing panels are rotatable between a first position in a day mode and a second position in a night mode, wherein, in the first position, the growing panels face outside of the plant grower, and wherein, in the second position, the growing panels are disposed to face an interior of the plant grower, and the lighting bar and the camera are operated, as taught by Shay.  One of ordinary skill in the art would have recognized that vertical towers would result in saving room as well as cost and labor.   As Shay states [0001] The present invention relates in general to hydroponic plant growing, in particular vertical towers system that both improves yield consistency and quantity while saving room, costs and labor.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shay et al. (US 20220053715 A1), in view of DeJarnette et al. (US 20200037522 A1), in view further view of Perry et al. (US 20190325467 A1).
As per claim 18, 
Shay discloses:
	A smart farm platform, comprising:

a plant grower configured to produce agricultural products, the plant grower including:
a base;

Shay discloses a plant grower or hydroponically plant-growing tower system that includes a base. (Shay, See at least: [0012] Accordingly, the present invention provides a vertical hydroponically plant-growing tower system comprising: (i) a central water reservoir; (ii) a base unit comprising a water tank.)

a plurality of growing panels disposed vertically along a circumference of the base, the growing panels being configured to receive agricultural products;

Shay discloses a plurality of growing panels or four rotating growing towers that can receive agricultural products or have niches that can receive plants.  (Shay, See at least: [0056] FIG. 1 illustrates a tower unit according to the invention, in which the base unit 104 comprises wheels; the system comprises four rotating growing towers 115 with planting niches 116 in zigzag orientation.)

an upper cover disposed on the plurality of growing panels; and

a lighting bar extending vertically between the base and the upper cover, the lighting bar being configured to emit light toward the plurality of growing panels;

Shay discloses an upper cover or an upper hording tank/reservoir above the growing panels or growing towers. (Shay, See at least: See Figure 2B [0057] FIGS. 2A and 2B are illustrations (upper- and side-views) of an exemplary tower system according to the invention comprising multiple tower units each comprises four rotating growing towers 115. FIGS. 2A and 2B show various components of the system, including… upper hording tank/reservoir 106…)
Shay discloses a lighting bar extending vertically between the base and the upper cover, emitting light toward the growing panels.  (Shay, See at least: [0012] Accordingly, the present invention provides a vertical hydroponically plant-growing tower system comprising… (iv) a hollow tube connected to the base unit, said hollow tube having an opening at its top allowing air to enter the tube, and a bottom opening allowing the air to flow through the tube and onto the water within said water tank; (v) a first light source located within said hollow tube… wherein said growing hollow towers can be rotated to thereby enable access to the planting niches located on all sides of the growing tower (and rotate back toward the light source located in between the towers).
Shay does not disclose:
a business platform configured to receive information about the agricultural products and the plant grower from the plant grower; and

DeJarnette however teaches a business platform or computing device that includes a server that receives information about agricultural products (or plants) from the plant grower, to which the robotic plant-watering device is part of. (DeJarnette, See at least:  [0031] The computing device 102 may also include less portable devices such as servers, desktop personal computers, kiosks, or tabletop devices. The computing device 102 in other examples may be implemented on a cloud server, such as the cloud server 1600 in FIG. 16. [0129] The robotic plant-watering device sends data to the cloud server and receives data (instructions) back from the cloud server in other examples.  [0109] In this example, the analysis component 1602 generates a status update 1604 for a plant based on results of analysis of sensor data and context data. The status update 1604 may include a plant ID 1606, a descriptor 1608 describing the condition and/or appearance of the plant, and/or a location 1610 of the plant.)
Shay does not disclose:
a terminal connected to the business platform and including a display, the terminal being configured to:

DeJarnette however teaches a terminal or user interface that includes a display. (DeJarnette, See at least: [0038] In some examples, the system 100 optionally includes a communications interface component 114. [0032] In some examples, the computing device 102 has at least one processor 106 and a memory 108. The computing device 102 may also include a user interface device 110. [0036] In other examples, the user interface device 110 includes a graphics card for displaying data to the user and receiving data from the user.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified Shay to include a business platform configured to receive information about the agricultural products and the plant grower from the plant grower; and a terminal connected to the business platform and including a display, the terminal being configured to, as taught by DeJarnette.  One of ordinary skill in the art would have recognized that receiving information concerning agricultural products would help improve watering schedules and plant quality.  As DeJarnette states [0107] …permitting the system to analyze real-time data using historical data and training data using pattern analysis to improve watering schedules and plant maintenance/plant quality.

Shay does not disclose:

request, from the business platform, recommended selling prices of the agricultural products, and

Perry however teaches requesting, from a business platform or online agricultural system, a recommended selling price for agricultural products.  (Perry, See at least: [0007] In one embodiment, an online agricultural system receives, from a first crop producer, a first request to list a first crop product within an online agricultural system. The first request identifies at least one of: a crop product type, a first quantity of the crop product, a first crop product price.)
Shay does not disclose:

display, on the display, the recommended selling prices of the agricultural products.
Perry however teaches displaying on a terminal or client device, a recommended or predicted future price an agricultural product or crop. (Perry, See at least: [0008] The online agricultural system presents, within an interface of the online agricultural system displayed by a client device of the crop producer, the predicted future price of the type of the crop product.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified Shay to include request, from the business platform, recommended selling prices of the agricultural products, and display, on the display, the recommended selling prices of the agricultural products, as taught by Perry.  One of ordinary skill in the art would have recognized the need to provide trusted information concerning product quality and payments.  As Perry states [0006] Aspects of the present invention reduce the costs of transactions between unknown parties by providing a trusted party who independently verifies product quality and/or payment… 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shay et al. (US 20220053715 A1), in view of DeJarnette et al. (US 20200037522 A1), in view further view of Perry et al. (US 20190325467 A1), in further view of Song et al. (US 20200344965 A1), in further view of Ibamoto (US 20140176705 A1).
As per claim 19, Shay in view of DeJarnette and Perry teach The smart farm platform of claim 18.
Shay does not disclose:

					,wherein the lighting bar includes a camera configured to capture images of the agricultural products; and 

Song however teaches a lighting bar or light assembly that includes a camera that can take images of agricultural products or plants. (Song, See at least: Figure 2 and [0028] Depending on embodiment, the light assembly 130 may also include one or more optical sensors or cameras 170… [0064] In some applications, a camera may be used to take an image of a seed, shoot, plant, etc.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the combination of Shay, DeJarnette, and Perry to include  wherein the lighting bar includes a camera configured to capture images of the agricultural products, as taught by Song. One of Ordinary skill in the art would have recognized that combining a light and camera would improve the camera image quality.  As Song states [0028] Additional lighting elements 155 can also be attached to the support 140, in order to provide supplemental light for the plants 200, for aesthetic purposes, or to improve imaging by the camera 170…
Shay does not disclose:

wherein the business platform is further configured to: receive the captured images from the plant grower, and
DeJarnette however teaches receiving images of agricultural products from a plant grower which includes a plant-watering device.  (DeJarnette, See at least: [0128] In some examples, the robotic plant-watering device includes a camera for use in identifying the plants, as well as navigating around objects within the plant center. The camera images are analyzed to determine the condition/state of plants, placement/location of plants and/or identify objects within the plant center.)
Shay does not disclose:

evaluate states of the agricultural products based on the captured images, and

DeJarnette teaches evaluating agricultural product based on images of the agricultural products, or based on sensor data which can include image data. (DeJarnette, See at least [0002]  The sensor data includes temperature data and/or image data. [0109] In this example, the analysis component 1602 generates a status update 1604 for a plant based on results of analysis of sensor data and context data. The status update 1604 may include a plant ID 1606, a descriptor 1608 describing the condition and/or appearance of the plant, and/or a location 1610 of the plant. [0077] In other example, the robotic plant-watering device 300 may move a plant to a different location after watering. For example, if the plants will soon be out-of-season or the sensor data indicates the plants are slightly yellowing/wilted, the plants may be moved to a clearance area or other backroom area for later disposition.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the combination or Shay and Perry to include wherein the business platform is further configured to: receive the captured images from the plant grower, and evaluate states of the agricultural products based on the captured images, as taught by DeJarnette.  One of ordinary skill in the art would have recognized that receiving information concerning agricultural products would help improve watering schedules and plant quality.  As DeJarnette states [0107] …permitting the system to analyze real-time data using historical data and training data using pattern analysis to improve watering schedules and plant maintenance/plant quality.
Shay does not disclose:

wherein the terminal displays, on the display, a result of the evaluation.


Ibamoto teaches displaying a result of the evaluation.  (Ibamoto See Figure 11 and [0143] From the photographing result display screen 1330, the growth state of the paddy rice plant 1320 can be comprehended based on the size of the image pictures I20, I21 on the photographed image 1340.)
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have modified the combination of Shay, DeJarnette, and Perry to include wherein the terminal displays, on the display, a result of the evaluation, as taught by Ibamoto.  One of ordinary skill in the art would have recognized that displaying the results of the evaluation would reduce the need for labor an decrease the possibility of human error. As Ibamoto states [0036] As a result, when the growth state is determined from the photographed image, the current growth state is easily comprehended based on the size of the graphic image, thereby reducing the work burden and human errors of a worker.
As per claim 20, Shay in view of DeJarnette, Perry, Song, and Ibamoto teach The smart farm platform of claim 19.
Shay Discloses:

wherein the growing panels are
rotatable between a first position in a day mode and a second position in a night mode, wherein, in the first position, the growing panels face outside of the plant grower,
and

wherein, in the second position, the growing panels are disposed to face an interior

of the plant grower, and the lighting bar and the camera are operated.

Shay discloses growing panels or towers that rotate between a first position in a day mode facing the sun as well as a second position facing towards a lighting bar or light source at night.  (Shay, See at least: [0036] In certain embodiments, when the tower system of the invention is installed in a greenhouse, the towers may be rotated during daytime so that the plants are faced outwardly, i.e. towards the sun (in order to save electricity by shouting the light source off), and rotated back towards the first light source if the light sensor(s) detects a low sunlight intensity (due to clouds or nightfall) to provide the full light period needed to the plants.)
Shay discloses operating a camera through obtaining photo images of a plant’s condition.  (Shay, See at least:  [0019] In specific embodiments, the computer comprises a processor and memory, with a machine learning algorithm that monitors and alters all cultivation and environmental conditions, based on…real time processing of the plants' condition (e.g. obtained by photo images and/or sampling thereof).)


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446. The examiner can normally be reached Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN G WEBSTER/Examiner, Art Unit 3628                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625